      Case: 4:20-cv-00007-DMB-JMV Doc #: 55 Filed: 02/24/20 1 of 1 PageID #: 730


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                                                PLAINTIFFS

V.                                                                                 NO. 4:20-CV-7-DMB-JMV

TOMMY TAYLOR, et al.                                                                              DEFENDANTS


                                                     ORDER

         On February 21, 2020, the parties filed a joint motion for an order allowing (1) thirty days

for the plaintiffs to supplement “the record for purposes of their Emergency Motion for Temporary

Restraining Order and Preliminary Injunction” (“Injunction Motion”); (2) thirty days for the

defendants to respond to the supplementation; and (3) fifteen days for the plaintiffs to reply to the

response. Doc. #53.

         Upon consideration, the motion [53] is GRANTED. The plaintiffs have thirty days from

the date of this order to supplement the briefing and evidence in support of their Injunction Motion.

The defendants have thirty days from the date of filing of the supplementation to respond. The

plaintiffs have fifteen days from the date of filing of the response to reply.1

         SO ORDERED, this 24th day of February, 2020.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
  In the interest of efficiency, the supplementary briefing and evidence shall be deemed to supersede all earlier-filed
briefs and evidence. Accordingly, the parties should include all relevant arguments and evidence in their
supplemental filings. Any filings that fail to comply with the Court’s local rules may be disregarded.
